Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
1. Priority:
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2. Preliminary Amendments:
a. The First Preliminary Amendment, filed on 05/08/2020 has been acknowledged.  

i. Specification: 
The Amendment to Specification, filed on 05/08/2020 has been acknowledged. 

ii. Status of Claims:
Claims 2-4 were cancelled

b. a. The Second Preliminary Amendment, filed on 08/19/2020 has been acknowledged.

i. Specification: 
The Amendment to Specification, filed on 08/19/2020 has been acknowledged. 

ii. Status of Claims:
				Claims 1-4 were cancelled; and
				Claims 5-22 were newly added.

3. Inventorship:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	4. Terminology Suggestions:
i. In the Specification, Paragraphs [020]-[022] should be revised to be incorporated with the Drawings of Figure 2 and 4. The Figures 2 and 4 show the turbochargers are sequentially positioned from one to another, or in other words, these turbochargers are to be in series from one to another with respect the flow.
-- [020] Figure 2 - Schematic view of the structural arrangement in a low-temperature turbocompressor for an internal combustion engine with an additional low-pressure turbocompressor arranged in [[series. --

--  [021] Figure 3 - Schematic view of the structural arrangement in a low-temperature turbocompressor for an internal combustion engine with an additional low-pressure turbocompressor arranged in [[series and an additional intercooler.  --

-- [022] Figure 4 - Schematic view of the structural arrangement in a low-temperature turbocompressor for an internal combustion engine with an additional high-pressure turbocompressor arranged in [[series. –

	
ii. The terms of “T2- return gas turbine” and “T3- intake gas turbine” should be revised as --T2- return [[ air turbine -- and -- T3- intake [[ air turbine --.
	
It is noted that Applicants should apply these terms not only in claims bust also in the specification, to maintain consistency.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
	The Species of Figure 1 in combination of Figure 7; 
	The Species of Figure 2;
	The Species of Figure 3; 
The Species of Figure 4;  
The Species of Figure 5; 
The Species of Figure 6;
The Species of Figure 8; and
The Species of Figure 9.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  5 and 14.
The Claims are deemed to correspond to the Species listed above in the following manner:
The Species of Figure 1 in combination of Figure 7: Claims 5 and 14;
The Species of Figure 2: Claims 5-6, 9, 14-15, and 18;
The Species of Figure 3: Claims 5, 12, 14, and 21;
The Species of Figure 4: Claims 5-6, 9, 14-15, and 18;
The Species of Figure 5: Claims 5-8, and 14-17;
The Species of Figure 6: Claims 5, 13, 14, and 22;
The Species of Figure 8: Claims 5, 10-11, 15, and 19-20; and
The Species of Figure 9: Claims 5 and 14.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 17 July 2007 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
June 21, 2021